DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103 - Obvious
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,067,810 (Bu-Abbud) in view of US 6587241 (Salah).

Regarding claim 1, Bu-Abbud teaches an optical communication device of an optical ring network, the optical communication device comprising:
a first optical signal-processor configured to output a first optical signal having a first wavelength (FIG. 8b: LD 180a);
a first multiplexer/demultiplexer (MUX/DEMUX) configured to output the first optical signal in a first direction, and receiving and outputting a first reflected signal which is a reflected signal of the first optical signal (FIG. 8b: WDM 174a);
a second optical signal-processor configured to output a second optical signal of a second wavelength;
a second MUX/DEMUX configured to output the second optical signal in a second direction opposite to the first direction, and receiving and outputting a second reflected signal which is a reflected signal of the second optical signal (FIG. 8b: WDM 174b); and
a controller configured to analyze a connection state of a first remote optical communication device to which the first and second optical signals are allocated, based on the first and second reflected signals.

FIG. 8b is reproduced for reference.

    PNG
    media_image1.png
    504
    647
    media_image1.png
    Greyscale


Optical Signal Processors.
The term “optical signal processor” is not a term of art in the context in which it is being used.  However, the claim recites the functions of these elements as “to output a first optical signal having a first wavelength” and “to output a second optical signal of a second wavelength”.  Also, the present application teaches:
[0045] The first to fourth optical signal-processing units 210 to 240 may respectively generate monitoring optical signals under the control of the controller 250, and may output the generated optical signals to a corresponding MUX/DEMUX from among the first and second MUX/DEMUXs 260 and 270.
In other words, this term appears to mean devices which generate optical signals used with monitoring systems in optical networks.  Such devices are well known in the art, such as laser diodes and light emitting diodes.  For the purposes of this Action, the term “optical signal generator” will be interpreted consistent with the recited functionality in the claims, the teachings of the application, and the devices known in the art to generate optical signals.

First and Second Optical Signal Processor.
Bu-Abbud at FIG. 8b illustrates a single LD and a splitter to generate the two beams of light, while the claim recites first and second optical signal processors.  However, it would have been obvious that two laser diodes can be used in place of the single LD and splitter taught in Bu-Abbud.  If each of the two LDs has half of the optical power, then such an arrangement would provide the same optical power in each of the first and second directions of the optical ring network, and the addition of the second LD would eliminate the need for the optical splitter in FIG. 8b.  
Although the Examiner believes that this is obvious for the reasons discussed above, in the interests of compact prosecution Salah is also cited.  In particular, Salah at FIGS. 8a and 8B illustrates two different embodiments for introducing light in different direction in optical fiber.  In FIG. 8a two different light sources are used, one in each direction, and in FIG. 8b a single light source is used with the light being split.

    PNG
    media_image2.png
    576
    365
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    507
    370
    media_image3.png
    Greyscale

	See also, for example, col 7, 4th full paragraph:
(23) The pump source 34 can include one or more narrow or broad band, coherent and incoherent, polarized or depolarized optical sources supplying pump power in one or more pump wavelengths .lambda..sub.pi. The optical sources can be bandwidth controlled and stabilized using Bragg gratings or other wavelength selective reflective elements, as well as polarization controlled using polarization maintaining fiber or other devices.
In other words, Salah teaches that a single light source can be used to provide light in both directions of a fiber, or that two light sources can be used with one light source providing light in each direction, and that these two different approaches are interchangeable.
It would have been obvious that known variations of introducing light into optical fiber, such as that taught in Salah, can be used with Bu-Abbud.  In particular, both are in the same technical art (e.g., optical communications) and the results would have been predictable (e.g., the single light source and splitter used in Bu-Abbud can be modified to use two light sources).

Controller.
FIG. 8b illustrates an OTDR 180 but does not illustrate a controller.  However, FIG. 1 illustrates a similar OTDR 10 including a controller 27.  

    PNG
    media_image4.png
    660
    802
    media_image4.png
    Greyscale

The functionality of the controller is also discussed at col. 1, second paragraph under Description of the Prior Art:
(6) The service providers have been using OTDRs in order to locate the site of the break. In my U.S. patent application Ser. No. 07/264,356, which was filed on Oct. 31, 1988 and is assigned to the same assignee as is the present invention (hereinafter "the '356 application"), now U.S. Pat. No. 4,958,926 which issued on Sept. 25, 1990, there is described an OTDR which can be permanently connected to an optical fiber. The OTDR of the '356 application includes closed loop circuitry which allows the OTDR to continuously monitor the light backscattered from the fiber to which it is connected in response to a pulse of light from the laser of the OTDR. When there is a break in that fiber, the OTDR display is used to determine the location of the place at which the break has occurred.

See also col. 6, last full paragraph:
(29) As has been described above for FIG. 1, the analog electrical signal developed by diodes 13, 15 in response to the backscattered light on fibers 12 and 14 can be used to alternately provide the input signal to controller 27 so that OTDR 10 can individually monitor each of the two fibers. As has been described above for FIG. 1a the analog electrical signal developed by diodes 13a, 13b, 15a, 15b in response to the backscattered light on fibers 12a, 12b, 14a and 14b, respectively, can be used to alternately provide the input signal to controller 27 so that OTDR 10 can individually monitor each of the four fibers. As has been further described for FIG. 1a OTDR 10 can be embodied to have a receiver and controller associated with each of diodes 13a, 13b, 15a and 15b.

In other words, it was known to use OTDRs to analyze the reflected signals to determine a connection state of fiber and to determine the location of a break in the fiber based on the reflected signals.  If the break is before a device along the fiber, then it would determine a connection state of the remote optical communication device.  This can also be seen from FIGS. 8c and 8d, which illustrate the waveforms of the backscattered light from the counter-clockwise and clockwise OTDR pulses, respectively.

    PNG
    media_image5.png
    286
    678
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    291
    636
    media_image6.png
    Greyscale

In other words, both the clockwise and the counter-clockwise backscatter light is used to analyze the connection state of remote optical communication devices.
It would have been obvious that the OTDR of FIG. 8b can be embodied in a known manner, such as with a controller as taught in the other OTDR embodiments of Bu-Abbud, such as to perform the functionality of the OTDR taught in the embodiments of Bu-Abbud.

Regarding claim 2, of Bu-Abbud teaches the optical communication device of claim 1, wherein:
the first reflected signal is generated by the first remote optical communication device when the first optical signal is received in a preset direction, and
the second reflected signal is generated by the first remote optical communication device when the second optical signal is received in a preset direction.

As discussed in claim 1, Bu-Abbud teaches first and second optical signals in preset directions (i.e., clockwise and counter-clockwise in the ring network; see FIG. 8b), with each producing respective reflected signals generated when the optical signals are reflected at the remote optical devices (see FIGS. 8c and 8d).  

Regarding claim 3, Bu-Abbud teaches the optical communication device of claim 2, wherein the controller determines that a connection error of the first remote optical communication device has occurred when at least one of the first or second reflected signals is not received.

As discussed in claim 1, Bu-Abbud explicitly teaches to detect a break in the optical medium.  Furthermore, as seen in FIGS. 8c and 8d, when there is connectivity between the OTDR and the remote optical devices there will be backscattering of light from the remote optical devices.  If there is a fiber break between the OTDR and one or more of the remote optical devices, then the OTDR monitor signal cannot reach the remote optical device, and if the monitor signal cannot reach the remote optical device then the reflection signal for that optical device cannot be reflected back to the OTDR.  

Allowable Subject Matter
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  while the prior art of record teaches the general subject matter of the present application (e.g., see the rejections of claims 1-3 and the other art cited below), it fails to teach the particular structure including the third and fourth optical signal processors, and their arrangements relative to the first and second MUX/DEMUX and the additional functionality of the controller, all as set forth in claim 4.  See also the discussion below of the other pertinent art of record.
US 2008/0137070 (Girard) teaches that a single laser with a splitter is the functional equivalent of using two lasers.  See, for example:
[0039] It is noted, however, that any functionally equivalent optical components and/or system(s) that can provide a plurality of measurement beams that are co-located in accordance with the invention may be used. For example, beam splitters, plural diffraction optics devices, and plural lasers can be used.

KR 2018-0054997 A (HFR) teaches at FIG. 2 an optical communication system of an optical ring network including a central office 100 and plural remote nodes 210-240.  The central office 100 includes a signal processor 110, filters 120, 130, circulators 140, 150, and mux/demux 160, 170.  For convenience, FIG. 2 is reproduced below.

    PNG
    media_image7.png
    892
    608
    media_image7.png
    Greyscale

It teaches the generation of optical signals in both directions of the optical ring.  See, for example:
[0013] According to another embodiment of the present invention, there is provided an optical network system in which an apparatus within the state of the art and a plurality of remote apparatuses are connected in an optical ring network structure via an optical line, And a passive node for generating a plurality of monitoring optical signals having wavelengths and transmitting the generated plurality of monitoring optical signals to the optical ring network in both directions, And an optical array that reflects only the optical signal for monitoring at a predetermined wavelength, wherein the device within the national office uses the transmission time of the monitoring signal and the reception time of the reflected signal reflected from the plurality of remote devices, And a distance between the device and the device is calculated.

[0024] That is, the intra-state apparatus 100 transmits a down-link signal to the remote apparatuses 210, 220, 230 and 240 in both directions, and the remote apparatuses 210, 220, 230, and 240 transmit the down- up-link signal to the intra-state office device 100. Accordingly, the intra-state apparatus 100 can receive the uplink signals from the remote apparatuses 210, 220, 230 and 240 in both directions via the optical line, and can receive the bidirectionally received remote apparatuses 210, 220, 230, 240 to detect distances to each of the remote devices 210, 220, 230, and 240, an interval in which the failure has occurred, and the like.

[0032] The monitoring optical signal processing unit 110 generates a plurality of monitoring optical signals using an electrical signal having a predetermined monitoring frame. The plurality of generated monitoring optical signals are optical signals having different wavelengths and are used to calculate the distances to the remote devices 200 corresponding to the plurality of remote devices 200.

Controller to Analyze Reflected Signals
It teaches receiving reflected signals and analyzing a connection state based on the reflected signals see, for example:
[0036] The monitoring optical signal processing unit 110 finally receives the reflection signal of the monitoring optical signal received from the plurality of remote devices 200. 

[0037] The monitoring optical signal processing unit 110 calculates the distance between the apparatus 100 and the plurality of remote devices 200 based on the received reflection signal. Since the plurality of remote monitoring apparatuses 200 are located at different distances from each other, the reception times of the reflected signals received from the remote apparatuses 210, 220, 230, different. The optical supervisory signal processing unit 110 uses the difference between the transmission time of the monitoring optical signal and the reception time of each reflection signal and the transmission speed (light speed) of the signal on the optical path, 240) can be calculated.

[0038] The reflected signal corresponds to an optical signal like a monitoring optical signal, and the monitoring optical signal processing unit 110 converts the reflected signal into an electrical signal to calculate the distance. The monitoring optical signal processing unit 110 can determine whether the optical signal for monitoring is reflected from the remote device 200 by checking whether the received signal includes the distance measurement byte. When the received signal corresponds to the reflected signal, the monitoring optical signal processing unit 110 calculates the distance to each remote device 200.

Sending Signals to the Same RN in Both Directions.
It teaches sending service signals in both directions in the event of a failure in one of the optical paths.  See, for example:
[0026] On the other hand, in the optical ring network according to the embodiment of the present invention, since the uplink or downlink signal is transmitted in both directions, even if a failure occurs in any of the optical paths of the connected optical paths, 220, 230, 240 may receive an uplink signal from remote device 200 and each remote device 210, 220, 230, 240 may receive a downlink signal from intra-
In other words, the remote notes are configured to receive service signals in both directions so that the signal will be received even in the event of a failure in one path.  

US 2018/0269648 (Robinson) teaches that a single light source and splitter can be used to provide light in two different optical paths, or that two light sources can be used with one light source providing light in each path, and that these two different approaches are interchangeable.  See, for example:
[0037] There are numerous ways for the input optical subsystem to provide phase coherent optical inputs to each of the optical beam lines, and the present invention can be practiced in connection with any of these ways. The two main categories of suitable input optical subsystems are: 1) the input optical subsystem includes a single master laser source connected to an optical splitter, and 2) the input optical subsystem includes two or more laser sources that are made phase coherent with respect to each other with a control system. The examples of FIGS. 3 and 4 relate to the first and second categories, respectively.

US 2012/0039254 (Stapleton) teaches a redundancy system for data transport in a Distributed Antenna System DAS.  See, for example: 
[0002] The present invention generally relates to wireless communication systems employing Distributed Antenna Systems DAS … 

[0011] Further the present invention provides a high degree of dynamic flexibility, supports dynamic re-arrangements, and provides a low life cycle cost. This advanced system architecture enables deployment of DAS networks using fewer DAS transport facilities to reduce costs, while providing self-healing features. The present invention also offers redundancy and enhanced system availability.

FIG. 1 illustrates a plurality of Digital Access Units DAUs fed by a plurality of data streams.  

    PNG
    media_image8.png
    716
    523
    media_image8.png
    Greyscale

See, for example:
[0029] For the downlink (DL) path, RF input signals 120A through 120n are received at the DAU 105 from one or more base station units (BTS) indicated at 110A through 110p. The RF input signals are separately down-converted, digitized, and converted to baseband (using a Digital Down-Converter) by the DAU. Data streams are then I/Q mapped and framed and specific parallel data streams are then independently serialized and translated to optical signals using pluggable SFP modules, again by the DAU 105. The independently serialized, parallel data streams are then delivered to different DRU's 125A-125k, typically over optical fiber cable arranged, in at least some embodiments, in a ring configuration indicated at connection pairs 140A-145A, or, in other embodiments, a daisy chain configuration. In addition, each DAU can support a plurality of rings with associated DRU's, where the additional rings are indicated by fiber optic pairs up through 140o-145o. It will be appreciated by those skilled in the art that the number of RF inputs, DAU's and DRU's and rings is limited only by network performance factors, such as delay. In addition, as discussed in connection with FIG. 4 herein, the DAS can be further extended by using a ring or daisy-chain of DAU's, each of which supports an arrangement of DRU's and rings as shown in FIG. 1.
Stapleton also teaches a plurality of Digital Remote Units DRUs in communication with each of the plurality of DAUs.  See FIG. 1: DRUs 125 and [0007]:
[0007] The present invention substantially achieves the advantages and benefits discussed above and overcomes the limitations of the prior art discussed above by providing a distributed antenna system responsive to one or more base stations and having at least one but in some embodiments a plurality of Digital Access Units ("DAU's"), each operating to control the packet traffic of an associated plurality of Digital Remote Units ("DRU's"). In embodiments employing multiple DAU's, the DAU's can be daisy-chained linearly or in a ring configuration. Likewise, depending upon the implementation, the DRU's associated with a given DAU can be configured in either a linear or ring Daisy chain configuration.

US 2002/0105692 (Lauder) at FIG. 1 teaches a ring network and four nodes.  

    PNG
    media_image9.png
    651
    546
    media_image9.png
    Greyscale

See also [0012]:
In accordance with a first aspect of the present invention there is provided an optical ring network comprising a plurality of network elements including a core network element interfacing the ring network with an external core network, and at least one ring network element; wherein the core network element includes a first CWDM unit, a first DWDM unit and switching means arranged to cross connect any wavelength channel within or between wavelength bands on the ring network or between the ring network and the core network, and wherein the ring network elements each include a second CWDM unit and a second DWDM unit, the second CWDM unit being arranged to add/drop at least a first wavelength band at said ring network element from and to the second DWDM unit and to express other wavelength bands onto the next network element.

US 6,839,515 (Jahreis) teaches that detecting a connection failure in ring optical transmission networks was known.  See, for example, col. 1, first paragraph:
In optical transmission networks, in the event of disturbances to a connection, a so-called protection connection is switched via another transmission path. For ring networks, instances of such standby switching are described, for example, in "26.sup.th European Conference On Optical Communication ECOC 96, Oslo, pages 3.51 to 3.54". In the so-called " hot standby" mode, the same message is continuously transmitted in parallel via additional protection data paths, so that a switchover can be effected without a time delay in the event of a disturbance. 

US 2012/0273269 (Rinzler) teaches that it was known to use an OTDR to detect a break in an optical medium, and that such a break can be detected by the presence or absence of a reflected signal.  See, for example:
[0033] Thus, in an illustrative implementation of this embodiment, which is illustrated in FIG. 1, several backwards reflection devices 203a, 203b, 203c, 203d are optically associated with the monitoring fiber 201 at 100 foot intervals, with each device having a unique signature for its respective backward signal. In this manner as the unique backwards signals are monitored, the presence and/or absence of specific signals will detect a break in the high power fiber 207, which is contained in a protective outer member 207, e.g., a metal tube, and also provide the general location for the break of the high power fiber 207.

US 2012/0063501 (Aguren) teaches the use of an OTDR 280 in an optical communication system.  

    PNG
    media_image10.png
    489
    613
    media_image10.png
    Greyscale

See, for example:
[0029] Switch 220 is connected to the storage 222, 223 along further routes respectively including cables 260, 261, 262 and 270, 271, 272. The cables along the further routes are connected as shown in FIG. 2 to the various network components analogously to the connections of the cables 250, 251, 252. Ends of the cables 260, 270 can be terminated by cable end connectors 263, 273 similar to the connector 253 (FIG. 3). In FIG. 2, cable 270 is shown disconnected from port 232 of adapter 205. A test device 280, such as an OTDR, is connected to the port 232 using a connector 283, as described in greater detail below.
It also teaches that OTDRs were known to be used to determine disturbances at different distances along the fiber by measuring the attenuation of the reflected signal.  See FIG. 12.

    PNG
    media_image11.png
    465
    703
    media_image11.png
    Greyscale

See also:
[0039] The test device 280 implements processing circuitry 926 to process in a known manner the data thus provided, to provide a measure of the relationship between optical signal attenuation and distance from the test device 280, along the cabling 250, 251, 252 between the test device 280 and the storage 221. By way of illustration, a typical relationship between attenuation (axis X) in decibels and distance from the test device 280 (axis Y) in metres is shown in FIG. 12. It can be seen that the length of various cables along the route from the test device to the storage 221 can be inferred from the attenuation characteristic. The test device 280 is pre-programmed, in accordance with the program instructions 922, to determine the distance AB between an attenuation drop indicating the adapter 203 to which the OTDR connector 283 connects, and an attenuation drop indicating next connection, in the present embodiment located at adapter 226, thus providing an inferred length for the cable 251 connected to the port 240 of adapter 203. Data 631, for example an inferred length for cable 251 in metres, resulting from the processing of the reflected signal attenuation data by the test device 280, is stored by the test device in memory 921.


US 2016/0218802 (Ruchet) teaches the use of an OTDR 626 in an optical communication system.  


    PNG
    media_image12.png
    414
    833
    media_image12.png
    Greyscale

The optical path 636 of FIG. 6A includes a launch mode conditioner 616, connector 631, receive mode filter 624, splice 642, and reflective surface 640.

    PNG
    media_image13.png
    397
    831
    media_image13.png
    Greyscale

The optical path of FIG. 6B includes a launch mode conditioner 616, connectors 631, device under test 50, receive mode filter 624, and reflective surface 640.  See also:
[0069] Accordingly, FIGS. 6A-B show a system 600 based on an OTDR approach which has a receive device 614 for measuring an optical power attenuation value of a multimode device 50. The system 600 and its receive device 614 allows measurements equivalent to a conventional OTDR measurement, as well as measurements equivalent to an LSPM approach. In other words, use of the receive device 614 with the system 600 allows a processor 630 to determine both OTDR-like and LSPM-like optical power attenuation value measurements. The following paragraphs describe the receive device 614 and the computations in greater detail. FIG. 6A shows the system 600 in a prior referencing step and FIG. 6B shows the system 600 in a subsequent measuring step. For ease of understanding, FIG. 6C shows an example of an experimental OTDR reference trace 650 obtained in the referencing step illustrated in FIG. 6A whereas FIG. 6D shows an example of an experimental OTDR measurement trace 660 obtained in the measuring step shown in FIG. 6B.

[0070] As depicted in FIGS. 6A-B, the OTDR 626 includes an optical source 604 and an optical power detector 606 connectable to a proximate end of a reference link 636 via an optical coupler 628. The optical source 604 generates test light to be propagated along the multimode DUT, whereas the optical power detector 606 detects an optical signal including backscattering and reflected light resulting the propagation of the test light along the multimode DUT, to produce an output signal in the form of an OTDR trace representing the backscattering and reflected light level values as a function of distance along the link under test. As will be noticed by the skilled reader, each of the primed reference numerals shown in FIGS. 6C-D illustrates a backscattering power level associated with a respective one of the unprimed reference numerals shown in FIGS. 6A-B. For instance, the backscattering power level associated with the DUT 50 is shown in FIG. 6D at primed reference numeral 50′. The same applies for the other backscattering power levels 608′, 614′, 616′, 618′, 622a′, 624′, 622b′, 631′, 642′, 638′, 631a′, 631b′ and 641′.
FIGS. 6C and 6D, corresponding to the OTDR measurements of FIGS. 6A and 6B, respectively, are reproduced for reference.

    PNG
    media_image14.png
    289
    720
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    355
    720
    media_image15.png
    Greyscale

In other words, this teaches that it was known that the reflected light can be used by an OTDR to determine distance to various optical devices along the optical medium being tested.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN WOLF whose telephone number is (571)270-3378. The examiner can normally be reached Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH N. VANDERPUYE can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARREN E WOLF/Primary Examiner, Art Unit 2636